department of the treasury internal_revenue_service commerce street dallas tx 501-dollar_figure tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address - address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number this is a ‘inal notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective september 20xx for the following reason s you are not operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests because you did not protest the proposed modification of your non-private foundation status and is further have indicated your agreement by signing the form 6018-a on january 20xx it determined that you have not exhausted your available remedies for purposes of declaratory_judgment under sec_7428 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all the tax years thereafter in accordance with instructions of the return contributions to your organization are no longer deductible it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address united_states tax_court second street nw washington dc please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing director eo examinations enclosures publication department of the treasury fi internal_revenue_service tax_exempt_and_government_entities_division michigan avenue 10th floor detroit mi _ org address date date taxpayer_identification_number form tax_year s ended person to contact 1d number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’li issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number year period ended december 20xx ein legend org organization name founder founder xx - date ein - ein state - state website - website co-1 co-2 issue whether the org continues to qualify for exemption under sec_501 of the internal_revenue_code facts the organization was formed in september 20xx when articles of incorporation for domestic non-profit corporations were filed with the state of state the purpose of the organization as stated in the articles is as follows to provide and distribute food meals nutritional drinks nutritional puddings and health and wellness products and services to the hungry poor and less fortunate the organization received it tax-exempt status effective 20xx under c as a a b a vi public charity founder and listed as the sole officer of the organization the organization has no employees founder is the the organization filed their 20xx form 990-n postcard on 20xx the organization has not filed any other returns since its establishment the organization maintains a website at website website and website are also web addresses to the same website the main title on the webpage is org a related for-profit company the entire website is directed toward the non-profit organization with mention of having a for-profit division that covers all of the administrative costs of the non-profit so that of all donations received will go directly to meals food and delivery costs the website solicits charitable donations from the public to put an end to hunger on the entire planet the organization accepts donations via automatic monthly tithing as well cash check or equivalent credit card or other assets such as real_estate the website states that the organization provides the hungry with nutrient dense foods from independent nutrient dense food and nutrition providers further research completed by the revenue_agent shows that these independent providers are related entities of the org the nutrient dense food is the same product that the related entities market as a diet product the initial examination appointment was conducted with the power_of_attorney poa very little documentation was available and the poa indicated that the organization has never been operational it was stated that the organization had no bank accounts or any other assets when asked about the relationship of the form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page____ schedule number or exhibit explanations of items tax identification_number year period ended ein december 20xx form 886-a rev date name of taxpayer org c and the llc which have the same name and share the same website the poa stated that he believed that they were the same entity and was unaware of why there were two separate entities established during the initial meeting the poa had original checks totaling dollar_figure that were received by the organization from co-1 between may 20xx and february 20xx as charitable donations for general support the organization also received check from co-2 totaling dollar_figure issued on xx these checks were never deposited or cashed and are now void based on the time passed since issued these checks were presented as the only income ever received by org org had contracted with co-2 aka co-1 an organization that provides assistance to charities with fundraising via a donate now service through the internet for a in january 20xx org cancelled its account with co-2 requesting monthly fee that its credit card no longer be billed for the service a questionnaire was provided to the organization’s founder and president to address examination questions that were unable to be answered by the poa founder provided written responses that confirmed org had never been operational and that the organization did not have any assets or bank accounts the responses to the questionnaire stated that org has not conducted any activities relating to its exempt_purpose is not soliciting contributions and is not receiving contributions in response to a question regarding the relationship between the organization and the llc since they are portrayed as the same entity via the website founder stated that neither entity is operational and that the llc was going to be used to supply food for the foundation law sec_1_501_c_3_-1 of the federal tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the internal_revenue_code irc the organization must be one that is both organized if an and operated exclusively for one or more purposes specified in that section organization fails to meet either the organizational or operational_test it does not meet the requirements for tax exemption sec_1_501_c_3_-1 of the regulations specifies that with regard to the primary activities within the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an department of the treasury-internal revenue service page____publish no irs gov catalog number 20810w form 886-a schedule number or exhibit explanations of items tax identification_number year period ended ein december 20xx form 886-a rev date name of taxpayer org insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is not organized or operated for the benefit of sec_1_6001-1 states that the books_and_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6001-1 of the regulations requires that an exempt_organization must is entitled to tax exempt status maintain records sufficient to demonstrate that it sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regulation sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the internal_revenue_code and sec_6033 is required to file an annual information_return sec_1_6033-2 of the regulations holds that an organization which is exempt from tax whether or nor it shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page___ form 886-a rev date explanations of items schedule number or exhibit tax identification_number year period ended ein december 20xx name of taxpayer org the organization has not established that it is observing the conditions required for the continuation of exempt status taxpayer position the organization has signed and returned form_6018 consent to proposed action - sec_7428 which signifies their agreement to the proposed revocation government position the organization does not pass the operational_test as specified in sec_1_501_c_3_-1 of the regulations because the lack of activities is evidence that they were not operated exclusively for one or more charitable purposes to be considered as operating exclusively for charitable purposes the organization would have had to engage primarily in activities which accomplish one or more of such exempt purposes as specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in addition to the lack of any charitable activity is the lack of any qualified_activity at all the organization has not provided evidence of conducting meetings or events creating and or issuing reports creation or distribution of publications or conducting any other activity in furtherance of its exempt_purpose the only indication of any activity is the organization’s website which solicits contributions further the organization received contributions that were from the general_public never deposited or cashed therefore the contribution checks received became void and the organization forfeited the donated funds the organization was established with the same name as a related for-profit entity about two months after the related for-profit was established the exempt_organization shares a website with the related_entity which portrays the two entities as one and the same since no exempt_activities have been conducted including failing to deposit donations received it is clear that the charitable_organization was established as a shell and the c status is being exploited by the related for-profit as a scheme to obtain funds for the for-profit while providing a charitable tax deduction for those purchasing the products of the related for-profit entity in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information_return and other required department of the treasury-internal revenue service page__publish no irs gov catalog number 20810w form 886-a schedule number or exhibit explanations of items tax identification_number year period ended ein december 20xx form 886-a rev date name of taxpayer org federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the organization has clearly failed to conduct any exempt_activities since it was established the organization has no assets does not maintain a bank account and has not provided any indications that it plans to conduct exempt_activities in the future additionally the organization has failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 position that the organization's exempt status should be revoked back to inception on september 20xx accordingly it is the government's conclusion the organization received exemption under sec_501 of the internal_revenue_code after providing information about their intended activities as described in their articles of incorporation however they have not provided documents or information to substantiate that they participate in any charitable activities according to those outlined in their initial application or those stated under internal_revenue_code sec_501 it is the internal revenue service's position that the organization failed to meet the organizational and operational requirements the organizational_test concerns the organization's articles of organization or comparable governing document the operational_test concerns the organization's activities a deficiency in an organization's governing document cannot be cured by the organization's actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter the sec_501 tax exempt status of org should be revoked effective september 20xx because it purposes pursuant to the requirements set forth in sec_1_501_c_3_-1 of the regulations is not operated exclusively for tax exempt if applicable form_1120 returns should be filed for the tax periods ending on or after december 20xx form 886-a catalog number 20810w page___publish no irs gov department of the treasury-internal revenue service
